     Case: 4:19-cv-01758-JAR Doc. #: 23 Filed: 04/15/20 Page: 1 of 2 PageID #: 254




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JACOBI TEMPLE,                                  )
                                                )
                 Petitioner,                    )
                                                )
v.                                              )           No. 4:19-CV-01758 JAR
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                Respondent.                     )

                                 MEMORANDUM AND ORDER

         This matter is before the Court on Petitioner’s motion for appointment of counsel. (Doc.

No. 22). Petitioner states he has no legal expertise. Petitioner first requested appointment of

counsel on December 26, 2019. (Doc. No. 16). His request was considered in light of relevant

factors, see Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986) and Nelson v. Redfield

Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984), and denied without prejudice on

January 6, 2020. (Doc. No. 21).

         Upon consideration, the Court will deny Petitioner’s latest request for appointment of

counsel. The Court finds nothing in the record to cause it to reconsider its previous order denying

Petitioner’s motion for appointment of counsel. Again, this case is neither factually nor legally

complex. Moreover, Petitioner has demonstrated that he can adequately present his claims to the

Court.

         Accordingly,

         IT IS HEREBY ORDERED that Petitioner’s Motion for Appointment of Counsel [22]



                                                1
 Case: 4:19-cv-01758-JAR Doc. #: 23 Filed: 04/15/20 Page: 2 of 2 PageID #: 255




is DENIED without prejudice.



Dated this 15th day of April, 2020.



                                          _______________________________
                                          JOHN A. ROSS
                                          UNITED STATES DISTRICT JUDGE




                                      2
